ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
Attorneys at Law
100 Lafayette Street, Suite 501
New York, NY 10013

FRANKLIN A. ROTHMAN USDC SDNY Tel: (212) 571-5500
JEREMY SCHNEIDER DOCUMENT Fax: (212) 571-5507
ROBERT A. SOLOWAY ELECTRONICALLY FILED

DAVID STERN DOC #:

DATE FILED:__11/15/2019

 

 

RACHEL PERILLO
November 15, 2019

By ECF
Hon. Gregory H. Woods

United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

MEMORANDUM ENDORSED

Re: United States v. Byron Barber
19 Cr. 451 (GHW)

 

Dear Judge Woods:

Iam the attorney for Byron Barber, the defendant in the
above-captioned matter. I am writing with the consent of Shawn
Dawkin’s lawyer, Mark Gombiner and of the government, by AUSA
Jake Gutwilking,’ to respectfully request a two week adjournment
of the conference in this matter that is presently scheduled for
November 19; 2019 at' 10:00 am.

The reéson for this request is to enable the parties to
continue ongoing efforts to achieve dispositions by guilty plea

with respect to which progress is being made.

Thank you for your attention to this matter.

 

uo Robert A. Soloway

cc: Mark Gombiner; Esq. (By ECF)
AUSA d&éke“Gutwilling (By ECF)

Application denied without prejudice. Any renewed request must comply with the Court's Individual Rule 2(E) and also
state whether each of the parties consent to the exclusion of time under the Speedy Trial Act until the adjourned
conference date. The Clerk of Court is directed to terminate the motion pending at Dkt. No. 27.

SO ORDERED.

Dated: November 15, 2019 ERT
New York, New York United trict Judge

 

 
